 

Exhibit 10.1

 

[THIRD] AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS [THIRD] AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated
as of [_______] (the “Effective Date”), is entered into by and among Sunstone
Hotel Investors, Inc., a Maryland corporation (“Sunstone”), Sunstone Hotel
Partnership, LLC, a Delaware limited liability company (the “Operating
Partnership,” and together with Sunstone, the “Company”), and [_______] (the
“Executive”).

WHEREAS, the Company and the Executive are parties to that certain [Second
Amended and Restated] Employment Agreement, dated [_______] (the “Prior
Agreement”);

WHEREAS, the Company and the Executive desire to terminate the Prior Agreement;

WHEREAS, the Company desires to enter into a new agreement embodying the terms
of Executive’s continued employment with the Company; and

WHEREAS, the Executive desires to continue employment with the Company, subject
to the terms and conditions of this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1.          Employment Period. Subject to the provisions for earlier termination
hereinafter provided, the Executive’s employment hereunder shall be for a term
(the “Employment Period”) commencing on March 28, 2019 and ending on March 31,
2020 (the “Initial End Date”); provided,  however, that the Employment Period
shall automatically renew for successive one-year periods on each anniversary of
the Initial End Date (such extension, the “Renewal Period”), unless either party
provides the other party with written notice in accordance with Section 12(c)
below of intent not to renew the Employment Period on terms and conditions at
least as favorable as the terms and conditions herein (a “Non-Renewal”) at least
30 days prior to the end of the then-current Employment Period.  For the
avoidance of doubt, and subject to Sections 4(c) and 4(d) below, the expiration
of the Employment Period, and/or the termination of the Executive’s employment
in connection with such expiration, shall not constitute a termination of
employment by the Company without Cause or by the Executive for Good Reason
(each as defined below).

2.          Terms of Employment.

(a)         Position and Duties.

(i)          During the Employment Period, the Executive shall serve as
[_______] of Sunstone and the Operating Partnership and shall perform such
employment duties as are usual and customary for such positions and such other
duties as the Company shall from time to time reasonably assign to the
Executive. The Executive shall report directly to [the Board of Directors of the
Company (the “Board”) / the Chief Executive Officer of the Company].

(ii)         During the Employment Period, and excluding any periods of vacation
and sick leave to which the Executive is entitled, the Executive agrees to
devote substantially all of his business time, energy, skill and best efforts to
the performance of his duties hereunder in a manner that will faithfully and
diligently further the business and interests of the Company. Notwithstanding
the foregoing, during the Employment Period it shall not be a violation of this





1



 

Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees consistent with the Company’s conflicts of interests
policies and corporate governance guidelines in effect from time to time[;
provided, however, service on a corporate board shall require the prior written
approval of the Chief Executive Officer and Nominating and Corporate Governance
Committee], or (B) manage his personal investments, so long as such activities
do not materially interfere with the performance of the Executive’s
responsibilities as an executive officer of the Company.

(iii)       The Executive agrees that he will not take personal advantage of any
business opportunity that arises during his employment by the Company and which
may be of benefit to the Company; provided,  however, that the Executive may
take advantage of any such opportunities to the extent the Executive satisfies
all conditions precedent to doing so, as required by the Company’s Code of
Business Conduct and Ethics.

(b)         Compensation.

(i)          Base Salary. During the Employment Period, the Executive shall
receive a base salary (the “Base Salary”) of $[_______] per annum, which amount
reflects the Executive’s 2019 Base Salary and may be increased by the
Compensation Committee, as provided below. The Base Salary shall be paid in
installments at such intervals as the Company pays executive salaries generally,
but not less often than monthly. During the Employment Period, the Base Salary
shall be reviewed at least annually for possible increase in the Company’s sole
discretion, as determined by the compensation committee (the “Compensation
Committee”) of the [Board / Board of Directors of the Company (the “Board”)].
The term “Base Salary” as utilized in this Agreement shall refer to Base Salary
as so adjusted. Any increase in Base Salary shall not serve to limit or reduce
any other obligation to the Executive under this Agreement.

(ii)         Annual Bonus. In addition to the Base Salary, the Executive shall
be eligible to earn, for each calendar year ending during the Employment Period,
an annual cash performance bonus (an “Annual Bonus”) under the Company’s bonus
plan or plans applicable to senior executives. The amount of any Annual Bonus
and the performance goals applicable to such Annual Bonus for the relevant year
shall be determined by the Compensation Committee in accordance with the terms
and conditions of said bonus plan as in effect from time to time with the
following targets: (1) threshold equal to [___]% of Base Salary; (2) target
equal to [___]% of Base Salary (the “Target Annual Bonus”); and (3) high
(maximum) equal to [___]% of Base Salary;  provided, however, no minimum Annual
Bonus is guaranteed and any Annual Bonus may equal zero in any given year. The
Annual Bonus payable, if any, in respect of any calendar year performance period
shall be paid no later than the March 15 immediately following such calendar
year performance period.

(iii)       Equity Awards. During the Employment Period, the Executive shall be
eligible to earn equity awards under the Company’s long-term incentive plan,
subject to vesting and other conditions determined by the Compensation
Committee, in its sole discretion. The form, amount and terms of equity awards,
if any, shall be determined by the Compensation Committee in accordance with the
terms and conditions of plans as in effect from time to time with the following
targets (based on the achievement of applicable Company and/or individual
performance goals, as determined by the Compensation Committee in its sole
discretion): (1) threshold equal to [___]% of Base Salary; (2) target equal to
[___]% of Base Salary; and (3) high (maximum) equal to [___]% of Base Salary;
provided,  however, no minimum equity award is guaranteed and any award may
equal zero in any given year.  The Executive acknowledges and agrees that the
“single trigger” accelerated vesting provision contained in this Section
2(b)(iii) of





2



 

the Prior Agreement was superseded by this Agreement, such that such accelerated
vesting provision shall not apply, including with respect to any Company equity
awards outstanding as of the Effective Date.

(iv)        Incentive, Savings and Retirement Plans. During the Employment
Period, the Executive shall be eligible to participate in all other incentive
plans, practices, policies and programs, and all savings and retirement plans,
policies and programs, in each case that are applicable generally to senior
executives of the Company.

(v)         Welfare Benefit Plans. During the Employment Period, the Executive
and the Executive’s eligible family members shall be eligible to participate in
the welfare benefit plans, practices, policies and programs (including, if
applicable, medical, dental, vision, disability, employee life, group life and
accidental death insurance plans and programs) maintained by the Company for its
senior executives.

(vi)        Business Expenses. During the Employment Period, the Executive shall
be entitled to receive prompt reimbursement for all reasonable business expenses
incurred by the Executive in accordance with the policies, practices and
procedures of the Company provided to senior executives of the Company.

(vii)       Fringe Benefits. During the Employment Period, the Executive shall
be entitled to such fringe benefits and perquisites as are provided by the
Company to its senior executives from time to time, in accordance with the
policies, practices and procedures of the Company.

(viii)     Vacation. During the Employment Period, the Executive shall be
entitled to paid vacation in accordance with the plans, policies, programs and
practices of the Company applicable to its senior executives, but in no event
shall the Executive accrue less than four weeks of vacation per calendar year
(pro-rated for any partial year of service); provided,  however, that the
Executive shall not accrue any vacation time in excess of 1.5 times the
Executive’s applicable annual vacation accrual (the “Accrual Limit”), and shall
cease accruing vacation time if the Executive’s accrued vacation reaches the
Accrual Limit until such time as the Executive’s accrued vacation time drops
below the Accrual Limit.

3.          Termination of Employment.

(a)         Death or Disability. The Executive’s employment shall terminate upon
the Executive’s death or Disability during the Employment Period. For purposes
of this Agreement, “Disability” means the Executive’s inability by reason of
permanent physical or mental illness to fulfill his obligations hereunder for
120 consecutive days or on a total of 180 days in any 12 month period which, in
the reasonable opinion of an independent physician selected by the Company or
its insurers and reasonably acceptable to the Executive or the Executive’s legal
representative, renders the Executive unable to perform the essential functions
of his job, even after reasonable accommodations are made by the Company. The
Company is not, however, required to make unreasonable accommodations for the
Executive or accommodations that would create an undue hardship on the Company.
For purposes of clarity, this provision is not intended to, and does not, alter
or affect any and all rights the Executive has to avail himself of leaves of
absence in accordance with Company policies applicable to senior executives or
his rights under applicable disability and leave of absences laws, including,
without limitation, the Americans with Disabilities Act, the Family and Medical
Leave Act, the California Fair Employment and Housing Act, and the California
Family Rights Act.





3



 

(b)         Cause. The Company may terminate the Executive’s employment during
the Employment Period for Cause or without Cause. For purposes of this
Agreement, “Cause” shall mean the occurrence of one or more of the following
events:

(i)          The Executive’s continued and willful failure to perform or gross
negligence in performing his duties owed to the Company, which is not cured
within 15 days following a written notice being delivered to the Executive,
which notice specifies such failure or negligence;

(ii)         The Executive’s willful commission of an act of fraud or material
dishonesty in the performance of his duties, the nature of which, and the
support for which, shall be provided to the Executive in writing;

(iii)       The indictment of the Executive, conviction of the Executive, or
entry by the Executive of a guilty or no contest plea to any felony or any other
felony or misdemeanor involving moral turpitude;

(iv)        Any material breach by the Executive of his fiduciary duty or duty
of loyalty to the Company; or

(v)         The Executive’s material breach of any of the provisions of this
Agreement, or any other written agreement between the Executive and the Company,
which is not cured within 15 days following written notice thereof from the
Company.

(c)         Good Reason. The Executive’s employment may be terminated by the
Executive for Good Reason or by the Executive without Good Reason. For purposes
of this Agreement, “Good Reason” shall mean the occurrence of any one or more of
the following events without the Executive’s prior written consent:

(i)          A material reduction in the Executive’s title, duties, authority,
responsibilities, reporting relationships, including, without limitation, the
Company ceasing to be a public company or ceasing to be traded on the New York
Stock Exchange (or similar exchange) following a Change in Control, or the
assignment to the Executive of any duties materially inconsistent with the
Executive’s position, title, authority, duties or responsibilities;

(ii)         During the Employment Period, a reduction by the Company of the
Executive’s annual Base Salary (as in effect or as may be increased from time to
time) by greater than three percent (3%);

(iii)       In connection with a renewal of this Agreement at the end of the
Employment Period, a reduction of the Executive’s annual Base Salary by greater
than three percent (3%) of the Executive’s annual Base Salary in effect on the
last day of the prior fiscal year;

(iv)       The relocation of the Company’s headquarters to a location more than
35 miles from the Company’s current headquarters in Irvine, California; and

(v)        The Company’s material breach of its obligations under this
Agreement.

For purposes of this Agreement, a termination of employment by the Executive
shall not be deemed to be for Good Reason unless (A) the Executive gives the
Company written notice describing the event or events which are the basis for
such termination within 90 days after the event or events occur, (B) such
grounds for termination (if susceptible to correction) are not corrected by the
Company within





4



 

30 days after the Company’s receipt of such notice, and (C) the Executive
terminates his employment no later than 45 days after the Executive provides
notice to the Company in accordance with clause (A) of this paragraph.

(d)         Notice of Termination. Any termination other than due to death shall
be communicated by Notice of Termination to the other parties hereto given in
accordance with Section 12(c) below. For purposes of this Agreement, a “Notice
of Termination” means a written notice which (i) indicates the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated, and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the termination date
(which date shall be not more than 30 days after the giving of such notice or,
in the case of a termination by the Executive for Good Reason more than 45 days
after the date on which the Executive provides written notice in accordance with
Section 3(c) above). The failure by the Executive or the Company to set forth in
the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.

(e)         Date of Termination. “Date of Termination” means (i) if the
Executive’s employment is terminated by the Company other than due to the
Executive’s death or Disability, the date of receipt of the Notice of
Termination or any later date specified therein (which date shall not be more
than 30 days after the giving of such notice), as the case may be, (ii) if the
Executive’s employment is terminated by the Executive other than due to the
Executive’s death or Disability, the Date of Termination shall be the 30th day
after the date on which the Executive notifies the Company of such termination
(or, in the case of a termination by the Executive for Good Reason on the 45th
day after the date on which the Executive provides written notice in accordance
with Section 3(c) above), unless otherwise agreed by the Company and the
Executive, and (iii) if the Executive’s employment is terminated by reason of
death or Disability, the Date of Termination shall be the date the death or
Disability of the Executive is determined as described in Section 3(a) above, as
the case may be.

4.          Obligations of the Company Upon Termination.

(a)         Without Cause or for Good Reason. If, during the Employment Period,
the Company shall terminate the Executive’s employment without Cause or the
Executive shall terminate his employment for Good Reason:

(i)          The Executive shall be paid the Executive’s earned but unpaid Base
Salary, accrued but unpaid vacation pay through the Date of Termination, any
vested amounts due to the Executive under any plan, program or policy of the
Company, to the extent not previously paid (if any) (together, the “Accrued
Obligations”).

(ii)         In addition, the Executive shall be paid or shall receive:

(A)        An amount (the “Severance Amount”) equal to the sum of:

(1)         [Two / Three] times the sum of (i) the Base Salary in effect on the
Date of Termination (but in no event less than the highest Base Salary paid to
the Executive during the Employment Period) and (ii) the greater of (x) the
Target Annual Bonus and (y) the actual Annual Bonus paid to the Executive in
respect of





5



 

the last full calendar year immediately preceding the Date of Termination,

(2)         Any Annual Bonus required to be paid to the Executive pursuant to
Section 2(b)(ii) above for any fiscal year of the Company that ends on or before
the Date of Termination, to the extent not previously paid (if any), and

(3)         A pro rata portion of the Annual Bonus for the partial fiscal year
in which the Date of Termination occurs, determined by multiplying the Target
Annual Bonus (or such higher amount in the sole discretion of the Compensation
Committee) by a fraction, the numerator of which is the number of days elapsed
in the calendar year during which the Date of Termination occurs through the
Date of Termination and the denominator of which is 365;

(B)        The portion of any then-outstanding restricted stock and other equity
awards granted to the Executive under any of the Company’s equity incentive
plans (or awards substituted therefor covering the securities of a successor
company) which would have become vested and, as applicable, exercisable during
the 12 month period immediately following the Executive’s Date of Termination
had the Executive remained continuously employed by the Company during such
period shall become immediately vested and, as applicable, exercisable;
provided, however, that if the termination occurs on or within 12 months
following a Change in Control, then any such equity awards shall vest and become
exercisable in full (the “Vesting Acceleration”).  The accelerated portion of
such equity awards shall remain outstanding and eligible to vest following the
Date of Termination and shall actually vest and become exercisable (if
applicable) and non-forfeitable upon the effectiveness of the Release (as
defined below).  The portion of any outstanding restricted stock and other
equity awards that does not become vested and, as applicable, exercisable in
accordance with this Section 4(a)(ii)(B) (whether because such portion would not
have vested during the 12 month period immediately following the Executive’s
Date of Termination or because the Executive does not timely execute and not
revoke the Release) shall automatically be cancelled and forfeited, and the
Executive shall have no further interest therein.

(C)        During the period commencing on the Date of Termination and ending on
the earlier to occur of (i) the 18 month anniversary of the Date of Termination
and (ii) the date on which the Executive becomes eligible for coverage under the
group health plan of a subsequent employer (of which eligibility the Executive
hereby agrees to give prompt notice to the Company), subject to the Executive’s
valid election to continue healthcare coverage under Section 4980B of the
Internal Revenue Code and the regulations thereunder (together, the “Code”), the
Company shall continue to provide, at the Company’s expense, the Executive and
the Executive’s eligible dependants with coverage under its group health plans
at the same levels as would have applied if the Executive’s employment had not
been terminated based on the Executive’s elections in effect on the Date of
Termination (the “COBRA Coverage”), provided,  however, that (x) if any plan
pursuant to which such benefits are provided is not, or ceases prior to the
expiration of the period of continuation coverage to be, exempt from the
application of Section 409A under Treasury Regulation Section 1.409A-1(a)(5), or
(y) the Company is otherwise unable to continue to cover the Executive under its
group health plans without





6



 

incurring penalties (including without limitation, pursuant to Section 2716 of
the Public Health Service Act or the Patient Protection and Affordable Care
Act), then, in either case, an amount equal to 150% of each remaining Company
subsidy shall thereafter be paid to the Executive in substantially equal monthly
installments over the continuation coverage period (or the remaining portion
thereof).

The Accrued Obligations shall be paid when due under applicable law and, subject
to Section 12(e) below, the Severance Amount shall be paid on the 60th day after
the Date of Termination (or, if not a business day, on the first business day
following such 60th day).

(iii)       Notwithstanding anything herein to the contrary, it shall be a
condition to the Executive’s right to receive any of the Severance Amount, the
Vesting Acceleration and/or the COBRA Coverage that the Executive timely execute
and deliver to the Company within 21 days (or 45 days, if required by applicable
law) and not revoke a release of claims (if any revocation period is required by
applicable law) in substantially the form attached hereto as Exhibit A (the
“Release”).

(b)         Death or Disability. If the Executive’s employment is terminated by
reason of the Executive’s death or Disability during the Employment Period:

(i)          The Accrued Obligations shall be paid to the Executive’s estate or
beneficiaries or to the Executive, as applicable, within 30 days after the Date
of Termination;

(ii)         In addition to, and irrespective of, the amount earned during the
applicable calendar year, 100% of the Executive’s annual Base Salary, as in
effect on the Date of Termination, shall be paid to the Executive’s estate or
beneficiaries or to the Executive, as applicable, within 30 days after the Date
of Termination;

(iii)       A pro rata portion of the Annual Bonus for the partial fiscal year
in which the Date of Termination occurs, determined by multiplying the
Executive’s Target Annual Bonus under the applicable Company bonus program (or
such higher amount in the sole discretion of the Compensation Committee) by a
fraction, the numerator of which is the number of days elapsed in the calendar
year during which the Date of Termination occurs through the Date of Termination
and the denominator of which is 365, shall be paid to the Executive’s estate or
beneficiaries or to the Executive, as applicable, within 30 days after the Date
of Termination;

(iv)       Any Annual Bonus required to be paid to the Executive pursuant to
Section 2(b)(ii) above for any fiscal year of the Company that ends on or before
the Date of Termination shall be paid to the Executive’s estate or beneficiaries
or to the Executive, as applicable, to the extent not previously paid (if any),
within 30 days after the Date of Termination;

(v)        All outstanding restricted stock and other equity awards granted to
the Executive under any of the Company’s equity incentive plans (or awards
substituted therefor covering the securities of a successor company) that vest
based solely on the passage of time and Executive’s continued employment or
service with the Company shall immediately become vested in full; and

(vi)      During the 18 month period following the Date of Termination, subject
to the Executive’s valid election to continue healthcare coverage under Section
4980B of the Code, the Company shall continue to provide the Executive and the
Executive’s eligible dependants with COBRA Coverage, provided,  however, that
(x) if any plan pursuant to which such benefits are provided is not, or ceases
prior to the expiration of the period of continuation coverage to be,





7



 

exempt from the application of Section 409A under Treasury Regulation Section
1.409A-1(a)(5), or (y) the Company is otherwise unable to continue to cover the
Executive under its group health plans without incurring penalties (including
without limitation, pursuant to Section 2716 of the Public Health Service Act or
the Patient Protection and Affordable Care Act), then, in either case, an amount
equal to 150% of each remaining Company subsidy shall thereafter be paid to the
Executive in substantially equal monthly installments over the continuation
coverage period (or the remaining portion thereof).

(c)         Company Non-Renewal On or Following a Change in Control.  If, on or
within 12 months following a Change in Control, the Executive’s employment is
terminated (by the Company or by the Executive) by reason of a Non-Renewal of
the Employment Period by the Company and the Executive is willing and able, at
the time of such Non-Renewal, to continue performing services on terms and
conditions at least as favorable as the terms and conditions set forth herein
during the Renewal Period:

(i)          The Accrued Obligations shall be paid to the Executive when due
under applicable law; and

(ii)         Subject to Section 12(e) below and the Executive’s timely execution
and non-revocation of a Release in accordance with Section 4(a) above, the
Executive shall be entitled to all of the payments and benefits set forth in
Section 4(a)(ii) above (including full accelerated vesting of any
then-outstanding Company equity awards).

(d)         Company Non-Renewal Other than On or Following a Change in
Control.  If, other than on or during the 12 month period following a Change in
Control, the Executive’s employment is terminated (by the Company or by the
Executive) by reason of a Non-Renewal of the Employment Period by the Company
and the Executive is willing and able, at the time of such Non-Renewal, to
continue performing services on terms and conditions at least as favorable as
the terms and conditions set forth herein during the Renewal Period:

(i)          The Accrued Obligations shall be paid to the Executive when due
under applicable law; and

(ii)         Subject to Section 12(e) below and the Executive’s timely execution
and non-revocation of a Release in accordance with Section 4(a) above, the
Executive shall be entitled to an amount equal to 50% of the sum of (i) the Base
Salary in effect on the Date of Termination (but in no event less than the
highest Base Salary paid to the Executive during the Employment Period) and (ii)
the Target Annual Bonus, payable on the 60th day after the Date of Termination
(or, if not a business day, on the first business day following such 60th day).

(e)         Other Terminations. If the Executive’s employment with the Company
terminates by the Company for Cause or by the Executive without Good Reason
(other than by reason of a Non-Renewal of the Employment Period as described in
Section 4(c) or Section 4(d) above), the Company shall pay to the Executive the
Accrued Obligations when due under applicable law and shall have no further
obligations to the Executive under this Agreement.

5.          Change in Control.  For purposes of this Agreement. “Change in
Control” shall mean the occurrence of any of the following events:

(a)         Any transaction or event resulting in the beneficial ownership of
voting securities, directly or indirectly, by any “person” or “group” (as those
terms are defined in Sections 3(a)(9),  13(d),





8



 

and 14(d) of the Securities Exchange Act of 1934 (“Exchange Act”) and the rules
thereunder) having “beneficial ownership” (as determined pursuant to Rule 13d-3
under the Exchange Act) of securities entitled to vote generally in the election
of directors (“voting securities”) of Sunstone that represent greater than 50%
of the combined voting power of Sunstone’s then outstanding voting securities
(unless the Executive has beneficial ownership of at least 50% of such voting
securities), other than any transaction or event resulting in the beneficial
ownership of securities:

(i)          By a trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by Sunstone or
any person controlled by Sunstone or by any employee benefit plan (or related
trust) sponsored or maintained by Sunstone or any person controlled by Sunstone,
or

(ii)         By Sunstone or a corporation owned, directly or indirectly, by the
stockholders of Sunstone in substantially the same proportions as their
ownership of the stock of Sunstone, or

(iii)       Pursuant to a transaction described in clause (c) below that would
not be a Change in Control under clause (c);

(b)         Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided,  however, that any individual becoming a director subsequent to
the date hereof whose election by Sunstone’s stockholders, or nomination for
election by the Board, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an election contest with respect to the election or removal of
directors or other solicitation of proxies or consents by or on behalf of a
person other than the Board;

(c)         The consummation by Sunstone (whether directly involving Sunstone or
indirectly involving Sunstone through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of Sunstone’s assets or (z) the
acquisition of assets or stock of another entity, in each case, other than a
transaction:

(i)          which results in Sunstone’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of Sunstone or the
person that, as a result of the transaction, controls, directly or indirectly,
Sunstone or owns, directly or indirectly, all or substantially all of Sunstone’s
assets or otherwise succeeds to the business of Sunstone (Sunstone or such
person, the “Successor Entity”)) directly or indirectly, greater than 50% of the
combined voting power of the Successor Entity’s outstanding voting securities
immediately after the transaction, and

(ii)         after which no person or group beneficially owns voting securities
representing greater than 50% of the combined voting power of the Successor
Entity; provided,  however, that no person or group shall be treated for
purposes of this clause (ii) as beneficially owning greater than 50% of the
combined voting power of the Successor Entity solely as a result of the voting
power held in Sunstone prior to the consummation of the transaction; or

(d)         The approval by Sunstone’s stockholders of a liquidation or
dissolution of Sunstone.





9



 

For purposes of clause (a) above, the calculation of voting power shall be made
as if the date of the acquisition were a record date for a vote of Sunstone’s
stockholders, and for purposes of clause (c) above, the calculation of voting
power shall be made as if the date of the consummation of the transaction were a
record date for a vote of Sunstone’s stockholders.

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any payment (or any portion of an payment) that provides
for the deferral of compensation that is subject to Section 409A (as defined
below), to the extent required to avoid the imposition of additional taxes under
Section 409A, the transaction or event described in subsection (a), (b), (c) or
(d) with respect to such payment (or portion thereof) shall only constitute a
Change in Control for purposes of the payment timing of such payment if such
transaction also constitutes a “change in control event” (within the meaning of
Section 409A).

6.          Excess Parachute Payments, Limitation on Payments.

(a)  Best Pay Cap.  Notwithstanding any other provision of this Agreement, in
the event that any payment or benefit received or to be received by the
Executive (including any payment or benefit received in connection with a
termination of the Executive’s employment, whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement) (all such payments and
benefits, including the payments and benefits under Section 4 hereof, being
hereinafter referred to as the “Total Payments”) would be subject (in whole or
part) to the excise tax imposed under Section 4999 of the Code (the “Excise
Tax”) then, if elected by the Executive, after taking into account any reduction
in the Total Payments provided by reason of Section 280G of the Code in such
other plan, arrangement or agreement, any cash payments shall first be reduced,
and any noncash payments shall thereafter be reduced, to the extent necessary so
that no portion of the Total Payments is subject to the Excise Tax but only if
(i) the net amount of such Total Payments, as so reduced (and after subtracting
the net amount of federal, state and local income taxes on such reduced Total
Payments and after taking into account the phase out of itemized deductions and
personal exemptions attributable to such reduced Total Payments) is greater than
or equal to (ii) the net amount of such Total Payments without such reduction
(but after subtracting the net amount of federal, state and local income taxes
on such Total Payments and the amount of Excise Tax to which the Executive would
be subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).

(b)  Certain Exclusions.  For purposes of determining whether and the extent to
which the Total Payments will be subject to the Excise Tax, (i) no portion of
the Total Payments the receipt or enjoyment of which the Executive shall have
waived at such time and in such manner as not to constitute a “payment” within
the meaning of Section 280G(b) of the Code shall be taken into account; (ii) no
portion of the Total Payments shall be taken into account which, in the written
opinion of an independent, nationally recognized accounting firm (the
“Independent Advisors”) selected by the Company, does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code
(including by reason of Section 280G(b)(4)(A) of the Code) and, in calculating
the Excise Tax, no portion of such Total Payments shall be taken into account
which, in the opinion of the Independent Advisors, constitutes reasonable
compensation for services actually rendered, within the meaning of Section
280G(b)(4)(B) of the Code, in excess of the “base amount” (as defined in Section
280G(b)(3) of the Code) allocable to such reasonable compensation; and (iii) the
value of any non-cash benefit or any deferred payment or benefit included in the
Total Payments shall be determined by the Independent Advisors in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code.

7.          Restrictive Covenants.





10



 

(a)         While employed by the Company (whether pursuant to this Agreement or
otherwise) and for a period of 12 months following the Executive’s termination
of employment for any reason, the Executive shall not directly or indirectly
solicit, induce, or encourage any employee or consultant of any member of the
Company and its parents, subsidiaries and affiliates to terminate their
employment or other relationship with the Company and its parents, subsidiaries
and affiliates or to cease to render services to any member of the Company and
its parents, subsidiaries and affiliates and the Executive shall not initiate
discussion with any such person for any such purpose or authorize or knowingly
cooperate with the taking of any such actions by any other individual or entity.

(b)         During his employment with the Company (whether pursuant to this
Agreement or otherwise) and thereafter, the Executive shall not use any trade
secret of the Company or its parents, subsidiaries or affiliates to solicit,
induce, or encourage any customer, client, vendor, or other party doing business
with any member of the Company and its parents, subsidiaries and affiliates to
terminate its relationship therewith or transfer its business from any member of
the Company and its parents, subsidiaries and affiliates and the Executive shall
not initiate discussion with any such person for any such purpose or authorize
or knowingly cooperate with the taking of any such actions by any other
individual or entity.

(c)         The Executive agrees not to disparage the Company, and the Executive
agrees not to disparage any parent, subsidiary or affiliate of the Company
and/or any officers, directors, employees, shareholders and/or agents of the
Company or any parent, subsidiary or affiliate of the Company, in any manner
intended or reasonably likely to be harmful to them, their business, business
reputation or personal reputation.  Notwithstanding the foregoing, nothing in
this Agreement shall preclude the Executive from making truthful statements or
disclosures that are required by applicable law, regulation or legal process, or
from filing a charge with, reporting possible violations to, or participating or
cooperating with the Securities and Exchange Commission or any other federal,
state or local regulatory body or law enforcement agency, including in relation
to any whistleblower, anti-discrimination, or anti-retaliation provisions of
federal, state or local law or regulation.

(d)         In recognition of the facts that irreparable injury will result to
the Company in the event of a breach by the Executive of his obligations under
Sections 7(a), (b) and (c) hereof, that monetary damages for such breach would
not be readily calculable, and that the Company would not have an adequate
remedy at law therefor, the Executive acknowledges, consents and agrees that in
the event of such breach, or the threat thereof, the Company shall be entitled,
in addition to any other legal remedies and damages available, to specific
performance thereof and to temporary and permanent injunctive relief (without
the necessity of posting a bond) to restrain the violation or threatened
violation of such obligations by the Executive.

8.          Full Settlement. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and, except as
expressly provided, such amounts shall not be reduced whether or not the
Executive obtains other employment.

9.          Successors.

(a)         This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and





11



 

distribution. This Agreement shall inure to the benefit of and be enforceable by
the Executive’s legal representatives.

(b)         This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

(c)         The Company will require any successor (whether direct or indirect,
by purchase merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise, including without
limitation, a Change in Control.

10.        Payment of Financial Obligations. The payment or provision to the
Executive by the Company of any remuneration, benefits or other financial
obligations pursuant to this Agreement shall be allocated to the Operating
Partnership, Sunstone, Sunstone Hotel TRS Lessee, Inc. and, if applicable, any
of their respective subsidiaries and/or affiliates in accordance with any
employee sharing and expense allocation agreement, by and between Sunstone and
the Operating Partnership, as in effect from time to time.

11.        Ancillary Agreements. The Company and the Executive previously
executed the Indemnification Agreement attached hereto as Exhibit B (the
“Indemnification Agreement”).  The Executive hereby acknowledges that the
Executive previously has entered into an arrangement with the Company containing
confidentiality and other protective covenants (the “Confidentiality Policy”)
and that the Executive shall continue to be bound by the terms and conditions of
the Confidentiality Policy.

12.        Miscellaneous.

(a)         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

(b)         Arbitration. To the fullest extent allowed by law, any controversy,
claim or dispute between the Executive and the Company (and or any of its
owners, directors, officers, employees, affiliates, or agents) relating to or
arising out of the Executive’s employment or the cessation of that employment
will be submitted to final and binding arbitration in the county in which the
Executive worked for determination by one arbitrator with hotel industry
experience in accordance with the American Arbitration Association’s (“AAA”)
National Rules for the Resolution of Employment Disputes, as the exclusive
remedy for such controversy, claim or dispute. In any such arbitration, the
parties may conduct discovery in accordance with the applicable rules of the
arbitration forum, except that the arbitrator shall have the authority to order
and permit discovery as the arbitrator may deem necessary and appropriate in
accordance with applicable state or federal discovery statutes. The arbitrator
shall issue a reasoned, written decision, and shall have full authority to award
all remedies which would be available in court. The parties shall share the
filing fees required for the arbitration, provided that the Executive shall not
be required to pay an amount in excess of the lesser of the filing fees required
by a federal or state court with jurisdiction. The Company shall pay the
arbitrator’s fees and any AAA administrative expenses. Any judgment upon the
award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. Possible disputes covered by the above include (but are
not limited to) unpaid wages, breach of contract, torts, violation of public
policy, discrimination, harassment, or any other employment-





12



 

related claims under laws including but not limited to, Title VII of the Civil
Rights Act of 1964, the Americans With Disabilities Act, the Age Discrimination
in Employment Act, the California Fair Employment and Housing Act, the
California Labor Code, and any other statutes or laws relating to an employee’s
relationship with his her employer, regardless of whether such dispute is
initiated by the Executive or the Company. Thus, this bilateral arbitration
agreement applies to any and all claims that the Company may have against the
Executive, including but not limited to, claims for misappropriation of Company
property, disclosure of proprietary information or trade secrets, interference
with contract, trade libel, gross negligence, or any other claim for alleged
wrongful conduct or breach of the duty of loyalty by the Executive. However,
notwithstanding anything to the contrary contained herein, the Company and the
Executive shall have their respective rights to seek and obtain injunctive
relief with respect to any controversy, claim or dispute to the extent permitted
by law. Claims for workers’ compensation benefits and unemployment insurance (or
any other claims where mandatory arbitration is prohibited by law) are not
covered by this arbitration agreement, and such claims may be presented by
either the Executive or the Company to the appropriate court or government
agency. BY AGREEING TO THIS BINDING ARBITRATION PROVISION, BOTH THE EXECUTIVE
AND THE COMPANY GIVE UP ALL RIGHTS TO TRIAL BY JURY. THE EXECUTIVE AND THE
COMPANY WAIVE ANY CONSTITUTIONAL OR OTHER RIGHT TO BRING CLAIMS COVERED BY THIS
AGREEMENT OTHER THAN IN THEIR INDIVIDUAL CAPACITIES.  EXCEPT AS MAY BE
PROHIBITED BY LAW, THIS WAIVER INCLUDES THE ABILITY TO ASSERT CLAIMS AS A
PLAINTIFF OR CLASS MEMBER IN ANY PURPORTED CLASS OR REPRESENTATIVE
PROCEEDING.  This arbitration agreement is to be construed as broadly as is
permissible under applicable law.

(c)         Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

If to the Executive: at the Executive’s most recent address on the records of
the Company.

If to Sunstone or the Operating Partnership:

Sunstone Hotel Investors, Inc.
200 Spectrum Center Drive, 21st Floor

Irvine, California 92618
Attn: Corporate Secretary

 

with a copy to:

Latham & Watkins
355 South Grand Ave., Suite 100
Los Angeles, California 90071-1560
Attn: Steven Stokdyk, Esq.

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(d)         Sarbanes-Oxley Act of 2002. Notwithstanding anything herein to the
contrary, if the Company determines, in its good faith judgment, that any
transfer or deemed transfer of funds hereunder is likely to be construed as a
personal loan prohibited by Section 13(k) of the Exchange Act and the rules and
regulations promulgated thereunder, then such transfer or deemed transfer shall
not be made to the extent necessary or appropriate so as not to violate the
Exchange Act and the rules and regulations promulgated thereunder.

(e)         Section 409A.





13



 

(i)          The parties agree that this Agreement is intended to comply with
the requirements of Section 409A of the Code and the regulations promulgated
thereunder (“Section 409A”) or an exemption from Section 409A.

(ii)         For purposes of this Agreement, each amount to be paid or benefit
to be provided hereunder (including any right to a series of installment
payments) shall be construed as a separate identified payment or a right to a
series of separate payments for purposes of Section 409A.

(iii)       With respect to any reimbursement of expenses of, or any provision
of in-kind benefits to, the Executive, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (i) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Section 105(b) of the
Code; (ii) the reimbursement of an eligible expense shall be made no later than
the end of the year after the year in which such expense was incurred; and (iii)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.

(iv)        A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that constitute “nonqualified deferred compensation” under
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service”.

(v)         Notwithstanding anything to the contrary in this Agreement, no
compensation or benefits payable in connection with a “separation from service”
(within the meaning of Section 409A) shall be paid to the Executive during the
six-month period following his “separation from service” to the extent that the
Company determines that the Executive is a “specified employee” at the time of
such “separation from service” and that paying such amounts at the time or times
indicated in this Agreement would be a prohibited distribution under Internal
Revenue Code Section 409A(a)(2)(b)(i). If the payment of any such amounts is
delayed as a result of the previous sentence, then on the first business day
following the end of such six-month period (or such earlier date upon which such
amount can be paid under Section 409A without being subject to such additional
taxes, including as a result of the Executive’s death), the Company shall pay to
the Executive a lump-sum amount equal to the cumulative amount that would have
otherwise been payable to the Executive during such six-month period, without
interest thereon.

(f)         Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement. If any provision or term hereof is deemed to have
exceeded applicable legal authority or shall be in conflict with applicable
legal limitations, such provision shall be reformed and rewritten as necessary
to achieve consistency with such applicable law.

(g)         Withholding. The Company may withhold from any amounts payable under
this Agreement such federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.





14



 

(h)         No Waiver. The Executive’s or the Company’s failure to insist upon
strict compliance with any provision of this Agreement or the failure to assert
any right the Executive or the Company may have hereunder shall not be deemed to
be a waiver of such provision or right or any other provision or right of this
Agreement.

(i)          Employment-At-Will. The Executive acknowledges that his employment
with the Company is “at-will” for all purposes and, subject to the termination
and severance obligations contained in Sections 3 and 4 above, the Executive
hereby agrees that the Company may dismiss him and terminate his employment with
the Company at any time, with or without Cause. Inclusion under any benefit plan
or compensation arrangement will not give the Executive any right or claim to
any benefit hereunder except to the extent such right has become fixed under the
express terms of this Agreement.

(j)          Entire Agreement. As of the Effective Date, this Agreement,
together with the Indemnification Agreement and the Confidentiality Agreement,
constitutes the final, complete and exclusive agreement between the Executive
and the Company with respect to the subject matter hereof and replaces and
supersedes any and all other agreements, offers or promises, whether oral or
written, made to the Executive by the Company, including, without limitation,
the Prior Agreement.

(k)         Survival.  Section 4 (Obligations of the Company Upon Termination),
Section 7 (Restrictive Covenants) and Section 12(b) (Arbitration), as well as
the Indemnification Agreement and Confidentiality Policy, shall survive
termination or expiration of this Agreement and shall continue in effect.

(l)          Representations and Warranties. The Executive represents and
warrants to the Company that (i) this Agreement is valid and binding upon and
enforceable against him in accordance with its terms, (ii) the Executive is not
bound by or subject to any contractual or other obligation that would be
violated by his execution or performance of this Agreement, including, but not
limited to, any non-competition agreement presently in effect, and (iii) the
Executive is not subject to any pending or, to the Executive’s knowledge,
threatened claim, action, judgment, order, or investigation that could adversely
affect his ability to perform his obligations under this Agreement or the
business reputation of the Company. The Executive has not entered into, and
agrees that he will not enter into, any agreement either written or oral in
conflict herewith.

(m)        Consultation with Counsel. The Executive acknowledges that he has had
a full and complete opportunity to consult with counsel and other advisors of
his own choosing concerning the terms, enforceability and implications of this
Agreement, and that the Company has not made any representations or warranties
to the Executive concerning the terms, enforceability or implications of this
Agreement other than as reflected in this Agreement.

(n)         Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original but which
together shall constitute one and the same instrument.

[signatures follow on next page]

 



15



 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

 

 

 

 

 

EXECUTIVE

 

SUNSTONE HOTEL INVESTORS, INC.

 

 

a Maryland corporation

 

 

 

 

 

By

 

[_______]

 

      Name:   [_______]

 

 

      Its         [_______]r

 

 

 

 

 

SUNSTONE HOTEL PARTNERSHIP, LLC

 

 

a Maryland corporation

 

 

 

 

 

By

Sunstone Hotel Investors, Inc.

 

 

 

Its Managing Member

 

 

 

 

 

 

By:

 

 

 

 

 

Name:    [_______]

 

 

 

 

Its           [_______]

 



S-1



 

EXHIBIT A

GENERAL RELEASE

For a valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
“Releasees” hereunder, consisting of Sunstone Hotel Investors, Inc., a Maryland
corporation, Sunstone Operating Partnership, LLC, a Delaware limited liability
company and each of their partners, subsidiaries, associates, affiliates,
successors, heirs, assigns, agents, directors, officers, employees,
representatives, lawyers, insurers, and all persons acting by, through, under or
in concert with them, or any of them, of and from any and all manner of action
or actions, cause or causes of action, in law or in equity, suits, debts, liens,
contracts, agreements, promises, liability, claims, demands, damages, losses,
costs, attorneys’ fees or expenses, of any nature whatsoever, known or unknown,
fixed or contingent (hereinafter called “Claims”), which the undersigned now has
or may have against the Releasees, or any of them, by reason of any matter,
cause, or thing whatsoever from the beginning of time to the date hereof. The
Claims released herein include, without limiting the generality of the
foregoing, any Claims in any way arising out of, based upon, or related to the
employment or termination of employment of the undersigned by the Releasees, or
any of them; any alleged breach of any express or implied contract of
employment, any alleged torts or other alleged legal restrictions on Releasee’s
right to terminate the employment of the undersigned; and any alleged violation
of any federal, state or local statute or ordinance including, without
limitation, Title VII of the Civil Rights Act of 1964, the Age Discrimination In
Employment Act, the Americans With Disabilities Act, and the California Fair
Employment and Housing Act.  Notwithstanding the foregoing, this general release
(the “Release”) shall not operate to release any rights or claims of the
undersigned (i) to payments or benefits under Section 4(a), 4(c) or 4(d) of that
certain [Third] Amended and Restated Employment Agreement, dated as of
[_______], between Sunstone Hotel Investors, Inc., Sunstone Operating
Partnership, LLC and the undersigned (the “Employment Agreement”), whichever is
applicable to the payments and benefits provided in exchange for this Release,
(ii) with respect to Section 2(b)(vi) of the Employment Agreement, (iii) to
accrued or vested benefits the undersigned may have, if any, as of the date
hereof under any applicable plan, policy, practice, program, contract or
agreement with the Company, (iv) to any Claims, including claims for
indemnification and/or advancement of expenses arising under any indemnification
agreement between the undersigned and the Company or under the bylaws,
certificate of incorporation of other similar governing document of the Company,
(v) to any Claims which cannot be waived by an employee under applicable law or
(vi) with respect to the undersigned’s right to communicate directly with,
cooperate with, or provide information to, any federal, state or local
government regulator.

THE UNDERSIGNED ACKNOWLEDGES THAT HE HAS BEEN ADVISED BY LEGAL COUNSEL AND IS
FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

 





A-1



 

[IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:

(A)        HE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
RELEASE;

(B)        HE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE BEFORE SIGNING
IT: AND

(C)        HE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE THIS
RELEASE, AND THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT
REVOCATION PERIOD.]1

The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which he may have against Releasees,
or any of them, and the undersigned agrees to indemnify and hold Releasees, and
each of them, harmless from any liability, Claims, demands, damages, costs,
expenses and attorneys’ fees incurred by Releasees, or any of them, as the
result of any such assignment or transfer or any rights or Claims under any such
assignment or transfer. It is the intention of the parties that this indemnity
does not require payment as a condition precedent to recovery by the Releasees
against the undersigned under this indemnity.

The undersigned agrees that if he hereafter commences any suit arising out of,
based upon, or relating to any of the Claims released hereunder or in any manner
asserts against Releasees, or any of them, any of the Claims released hereunder,
then the undersigned agrees to pay to Releasees, and each of them, in addition
to any other damages caused to Releasees thereby, all attorneys’ fees incurred
by Releasees in defending or otherwise responding to said suit or Claim.

The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.

IN WITNESS WHEREOF, the undersigned has executed this Release this ___ day of
_____, 20__.

 

[_______]

 

 

 

1.     NTD:  Include only if the executive is 40 years or older at time release
is signed.

 

 



A-2



 

EXHIBIT B

[INDEMNIFICATION AGREEMENT]

(attached)

B-1

